19 F.3d 25
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles J. AMBROSE, Plaintiff-Appellant,v.E.P. VODNEY;  Michael Byrd;  G.C. Clogston;  John O.Perkins;  John Conley, constituting theAdministrative Committee of the HanfordOperations and EngineeringPension Plan,Defendants-Appellees.
No. 92-36795.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1994.Decided March 8, 1994.

Before:  REAVLEY,* SKOPIL, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The judgment of the district court is affirmed and attorney's fees are denied Ambrose, all for the reasons stated in Watkins v. Westinghouse Hanford Co., --- F.3d ----, Nos. 91-36195, 91-36233, slip op. 14589 (9th Cir.  Dec. 29, 1993).



*
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3